DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022, amending claim 1, 14, 16-18, 22, and withdrawn claim 25, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 25 directed to an invention non-elected with traverse in the reply filed on 01 July 2019. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowance
Claims 1 and 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. As further discussed in Applicant’s response dated 28 February . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claim 25, withdrawn with traverse. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loyek; Ernie F.
US 4715560 A
Barnes; Donald Charles et al.
US 6007894 A
Dolzinski; Wolf-Dietrich et al.
US 10407150 B2
Smeets et al.
DEVELOPMENT AND TESTING OF EQUIPMENT ATTACHMENT ZONES FOR LATTICE AND GRID-STIFFENED COMPOSITE STRUCTURES
Pavlov et al.
DEVELOPMENT OF MASS AND COST EFFICIENT GRID-STIFFENED AND LATTICE STRUCTURES FOR SPACE APPLICATIONS
Pavlov et al.
Optimization of a Composite Lattice Satellite Central Cylinder Structure Using an Efficient Semi-automated Approach
Totaro et al.
Recent advance on design and manufacturing of composite anisogrid structures for space launchers
Vasiliev et al.
Anisogrid composite lattice structures – Development and aerospace applications


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742